Exhibit 10.2

 

THIRD AMENDED AND RESTATED PROMISSORY NOTE

 

$15,000,000

October 31, 2012

 

Vitamin Cottage Natural Food Markets, Inc., a Colorado corporation (the
“Borrower”), promises to pay to the order of JPMorgan Chase Bank, N.A. (the
“Lender”), the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrower pursuant to the Credit Agreement, dated as of
September 29, 2006, among the Borrower, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”) (which, as it may be amended, modified or replaced and
in effect from time to time, is herein called the “Credit Agreement”), in
immediately available funds to the Administrative Agent, at the Administrative
Agent’s address specified pursuant to Article IX of the Credit Agreement, or at
any other lending installation of Administrative Agent specified in writing by
the Administrative Agent to the Borrower, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the Credit
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Revolving Loans in full on the Revolving Loan Maturity Date and
shall make such mandatory payments as are required to be made under the terms of
the Credit Agreement.  This promissory note (“Note”) amends and restates that
certain Second Amended and Restated Promissory Note in the original principal
amount of $21,000,000 made by Borrower and payable to the order of Lender, dated
July 11, 2011 (which, as amended, modified or supplemented from time to time, is
herein called the “Original Note”) in its entirety.  This Note is not a novation
of the indebtedness evidenced by the Original Note.  This Note is given in
replacement of the Original Note, but not extinguishing the indebtedness of
Borrower evidenced by the Original Note.  All indebtedness, liabilities and
obligations of Borrower outstanding under the Original Note shall continue and
be obligations outstanding hereunder and are now evidenced by, and provided for
in, this Note.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder; provided that the Lender’s failure to do so shall not affect
the Borrower’s liability hereunder or under the Credit Agreement.

 

This Note is one of the notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which Credit Agreement reference is hereby
made for a statement of the terms and conditions governing this Note, including
the terms and conditions under which this Note may be prepaid or its maturity
date accelerated.  This Note is secured pursuant to the Collateral Documents,
all as more specifically described in the Credit Agreement, and reference is
made thereto for a statement of the terms and provisions thereof.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

 

EXECUTION PAGE FOLLOWS

 

--------------------------------------------------------------------------------


 

 

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.,

 

a Colorado corporation

 

 

 

 

 

By:

/s/ Kemper Isely

 

 

Kemper Isely, Co-President

 

EXECUTION PAGE-THIRD AMENDED AND RESTATED PROMISSORY NOTE

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

THIRD AMENDED AND RESTATED PROMISSORY NOTE OF JPMORGAN CHASE BANK, N.A.,

DATED OCTOBER 31, 2012

 

 

 

Principal

 

Maturity

 

Principal

 

 

 

 

 

Amount of

 

of Interest

 

Amount

 

Unpaid

 

Date

 

Loan

 

Period

 

Paid

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------